Exhibit 10.3

BB 1001 A0

CONSENSUAL TERMINATION OF LICENSE AGREEMENT

This Consensual Termination of License Agreement (“Consensual Termination
Agreement”) is made on May 30, 2017 (“Termination Date”) by and among BB BRAND
HOLDINGS LLC (“Licensor”) and BEBE STORES, INC. / BEBE STUDIO, INC.
(collectively, “Licensee”). Capitalized terms used herein and not otherwise
defined shall have the same meanings ascribed to them in that certain Asset
Purchase and Contribution Agreement among Licensor, Licensee and BB Brand
Management LLC, dated June 8, 2016 (the “Purchase Agreement”).

WHEREAS, Licensee determined it would no longer operate the number of retail
stores specified in that certain license agreement previously entered into
between the parties dated June 8, 2016 (the “License Agreement”);

WHEREAS, the parties therefore decided to terminate the License Agreement and
enter into a new license agreement immediately upon termination of the License
Agreement; and

WHEREAS, in connection with the termination of the License Agreement, Licensee
will assign to Licensor the Retained URLs, Media Accounts and Retained
Distribution Agreements.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and sufficient consideration, the receipt and adequacy of which is
hereby acknowledged, the parties hereto agree as follows:

1. The License Agreement is hereby terminated in its entirety effective as of
the Termination Date. Licensor hereby expressly waives any claims regarding any
breach by Licensee of Sections 4.2, 4.3 or 9 of the License Agreement.

2. As provided in the License Agreement, as of the Termination Date, the
Retained Distribution Agreements, Retained URLs and all Media Accounts shall be
deemed immediately transferred to Licensor. At Licensor’s expense, Licensee
shall promptly cooperate with any reasonable requests Licensor may make to
effectuate such transfers, and sign any reasonably requested consents, powers of
attorney, assignments or other similar documents to transfer such Retained
Distribution Agreements, Retained URLs and Media Accounts to Licensor,
including, without limitation, signing the assignments attached hereto as
Exhibit A simultaneously upon signing this Consensual Termination Agreement. In
connection with the foregoing assignments, Licensee is hereby released of all
obligations under Sections 9.5 and 9.6 of the Purchase Agreement as well as
Section 11.1 of the Purchase Agreement with respect to liabilities arising from
the Retained URLs, Media Accounts and Retained Distribution Agreements as of and
following the Termination Date.

3. Licensee shall have no rights with respect to Section 16.2 of the License
Agreement, and such Section 16.2 shall be deemed terminated, regardless of any
survival provisions set forth in the License Agreement.

4. Notwithstanding the termination of the License Agreement, Licensor hereby
acknowledges and agrees that Licensee may, from and after the Termination Date,
continue to use the Licensed Marks and Licensor Intellectual Property on a
non-exclusive basis to (a) operate and wind down the Branded Retail Stores until
May 31, 2017, unless extended by Licensor in Licensor’s sole and absolute
discretion (the “Retail Wind Down Period”), (b) operate the Branded Website
during the transition of the Branded Website operations to GBG USA Inc. (“GBG”)
only in accordance with that certain Transition Services

 

 

1

CONSENSUAL TERMINATION OF LICENSE AGREEMENT



--------------------------------------------------------------------------------

BB 1001 A0

Agreement between Licensee and GBG, and (c) supply Products in connection with
the international wholesale business during the transition of such fulfillment
services to GBG only in accordance with that certain Transition Services
Agreement between Licensee and GBG. The capitalized terms set forth in this
Section 4 that are not otherwise defined herein shall have the same meaning as
set forth in the License Agreement.

5. Notwithstanding termination of the License Agreement, nothing herein shall
(i) release either party from compliance with those provisions of the License
Agreement which expressly survive termination of the License Agreement, unless
expressly deleted or amended by this Consensual Termination Agreement,
(ii) release either party from compliance with this Consensual Termination
Agreement, or (iii) release either party from any indemnified liabilities and
insurance requirements contained in the License Agreement.

6. This Consensual Termination Agreement may be signed in one or more
counterparts (or with counterpart signature pages) which, taken together, shall
constitute a fully executed Consensual Termination Agreement. Facsimile and
scanned signatures shall be deemed original signatures. This Consensual
Termination Agreement shall be construed under the laws of the State of
Delaware, contains the entire understanding of the parties and shall not be
modified, altered or amended unless in writing signed by the parties hereto. Any
conflict between this Consensual Termination Agreement and the License Agreement
shall be controlled by this Consensual Termination Agreement.

IN WITNESS WHEREOF the parties have caused this Consensual Termination Agreement
to be executed as of the day and year first above written.

 

LICENSOR:

BB BRAND HOLDINGS LLC

 

LICENSEE:

BEBE STORES, INC.

By:   /s/ Joseph Gabbay     By:   /s/ Walter Parks   Name:   Joseph Gabbay      
Name:   Walter Parks   Title:   Manager       Title:   President & COO        
BEBE STUDIO, INC.         By:   /s/ Walter Parks           Name:   Walter Parks
          Title:   Treasurer

 

2

CONSENSUAL TERMINATION OF LICENSE AGREEMENT